United States Court of Appeals
                     For the First Circuit


No. 05-1086

                   FEDERAL INSURANCE COMPANY;
                AXIS SURPLUS INSURANCE COMPANY,

                     Plaintiffs, Appellees;

                               v.

                        RAYTHEON COMPANY

                      Defendant, Appellant.



                             ERRATA

     The opinion of this Court issued on October 21, 2005, is
amended as follows:

     On page 25, footnote number 10, line 2, replace "Fed. R. Civ.
P. 12©" with "Fed. R. Civ. P. 12(b)(6)"